Citation Nr: 0937550	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-28 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected stress 
fractures of the right superior and inferior pubic rami.

2.  Entitlement to service connection for a lung disorder to 
include chronic bronchitis.

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected stress fractures of the right 
superior and inferior pubic rami.

4.  Whether new and material evidence has been received to 
reopen service connection for a low back disorder, to include 
as secondary to service-connected stress fractures of the 
right superior and inferior pubic rami.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 through 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
August 2004, June 2006, and August 2007.

The RO's August 2004 rating decision denied service 
connection for a left leg disorder to include as secondary to 
stress fractures of the right superior and inferior pubic 
rami, and service connection for a lung disorder to include 
bronchitis.  In September 2004, the Veteran filed a timely 
notice of disagreement as to both claims.  After the issuance 
of March 2005 Statement of the Case, the Veteran filed a 
substantive appeal as to those issues in July 2005.

In the RO's June 2006 rating decision, the Veteran's claim 
for an increased rating in excess of 10 percent for stress 
fractures of the right pubic rami was denied.  A timely 
notice of disagreement as to this issue was filed by the 
Veteran in December 2006.  A statement of the case was 
provided to the Veteran in February 2007, followed by two 
supplemental statements of the case in October 2007 and 
September 2008.  In a letter which accompanied the September 
2008 Supplemental Statement of the Case, the Veteran was 
advised that she had 60 days in which to file a substantive 
appeal.  That same month, the Veteran perfected her appeal by 
filing a VA Form 9.

In an August 2007 rating decision, the RO determined that new 
and material evidence had not been received to reopen service 
connection for a low back disorder.  A notice of disagreement 
regarding that decision was filed by the Veteran in November 
2007.  In April 2008, the Veteran was provided a Statement of 
the Case which confirmed the RO's prior denial.  The Veteran 
subsequently filed a substantive appeal in May 2008.

In May 2009, the Veteran appeared and provided testimony at a 
personal hearing which was held at the Board's offices in 
Washington, D.C.  The issues identified and outlined above 
are now before the Board for appellate consideration.

A VA Form 21-4138 submitted by the Veteran in May 2008 
reflects that she wishes to pursue a claim for an increased 
rating for posttraumatic stress disorder (PTSD), which is 
currently evaluated as 30 percent disabling.  The Board also 
notes that, in November 2008, the Veteran filed a claim for a 
total disability rating based on individual unemployability 
(TDIU).  The Board refers these matters to the RO for full 
development and adjudication.

On September 8, 2009, additional evidence was received by the 
Board.  This evidence was accompanied by a waiver of RO 
jurisdiction pursuant to 38 C.F.R. § 20.1304(d), and 
consisted of a September 2009 letter from the Veteran and an 
August 2009 psychiatric treatment note from the VA Medical 
Center in Durham, North Carolina.  The Board finds this 
evidence is immaterial to the issues presently before it for 
appellate consideration.  However, to the extent that the 
newly submitted evidence may pertain to a claim for increased 
rating for PTSD, the Board refers the RO to this new evidence 
for consideration.

The issues of entitlement to service connection for a left 
leg disorder, to include as secondary to stress fractures of 
the right superior and inferior pubic rami, and (reopened) 
service connection for a low back disorder, to include as 
secondary to stress fractures of the right superior and 
inferior pubic rami, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  A lung disorder including bronchitis was not chronic in 
service; symptoms of a lung disorder including bronchitis 
were not continuous after separation from service; and a lung 
disorder including bronchitis has not been shown to be 
etiologically related to any in-service injury or disease.

2.  A December 1988 rating decision denied service connection 
for a low back disorder; notice of the decision was issued on 
January 6, 1989; and the Veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision.

3.  The evidence associated with the claims file subsequent 
to the December 1988 rating decision, when considered with 
previous evidence of record, relates to the factual questions 
of whether the Veteran's low back injury was incurred in or 
aggravated by service and whether the Veteran exhibits 
current clinical findings of the back; and raises a 
reasonable possibility of substantiating a claim for service 
connection for a low back disorder. 

4.    The Veteran's service-connected stress fracture of the 
right superior and inferior pubic rami has manifested right 
hip from zero to 90 degrees with pain at the end of motion, 
extension from zero to 25 degrees with pain at the end of 
motion, abduction from zero to 40 degrees without pain, 
external rotation from zero to 40 degrees without pain, and 
internal rotation from zero to 20 degrees with pain at the 
end of motion, without any additional limitations following 
repetition of motion; at no time during the rating period has 
there been flexion of the thigh which more nearly 
approximated to 30 degrees, or ankylosis, flail joint, 
fracture of the femur, or nonunion or malunion of the femur 
with the hip joint.




CONCLUSIONS OF LAW

1.  The Veteran's lung disorder, to include chronic 
bronchitis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2009).

2.  The additional evidence associated with the file since 
the RO's December 1988 decision that denied service 
connection for a back disorder is new and material, and 
service connection for a low back disorder, to include as 
secondary to stress fractures of the right superior and 
inferior pubic rami, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of stress fractures of the right superior and 
inferior pubic rami, have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5019, 5252, 5253 
(2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159 has been revised in part recently.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim.  

In the present case, in a January 2005 notification letter, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete the claim for service 
connection for a lung disorder that includes bronchitis.  
After a reasonable period in which the Veteran was provided 
an opportunity to respond, in a December 2006 supplemental 
statement of the case, the RO readjudicated the claim for 
service connection for a lung disorder that includes 
bronchitis.  

In a separate July 2005 notification letter, the Veteran was 
also advised as to the evidence necessary to substantiate the 
claim for an increased rating for stress fractures of the 
right superior and inferior pubic rami.  In a June 2006 
rating decision, the RO adjudicated the claim for increased 
rating for stress fractures of the right superior and 
inferior pubic rami.  

In March 2006, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  

After the Veteran was provided an additional reasonable 
period in which to respond, in an April 2008 statement of the 
case, the RO readjudicated the claim to reopen service 
connection for a low back disorder.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the context of a 
claim to reopen a final decision on the basis of new and 
material evidence, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA requires that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes the type of 
evidence and information that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  A veteran is thereby notified that the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).
 
In the present case, in the RO's May 2007 notification 
letter, the Veteran and her representative were notified of 
the information and evidence needed to reopen service 
connection for a low back disorder.  This letter also advised 
the Veteran as to the reasons and bases for the RO's prior 
denial of service connection for a low back disorder.  After 
a reasonable period in which the Veteran was provided an 
opportunity to respond, that issue was subsequently 
adjudicated in an August 2007 rating decision.  Moreover, 
because service connection for low back disorder has been 
reopened, no further notice is required on the issue of 
reopening, and there can be no prejudice regarding notice of 
reopening. 

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and identified 
private treatment records have been obtained.  The Veteran 
was also provided VA examinations in July 2004 and February 
2006.  For these reasons, the Board finds that the duties to 
notify and assist the Veteran have been fulfilled. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).    For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service Connection for a Lung Disorder to Include Chronic 
Bronchitis

The Veteran contends that she now has chronic bronchitis that 
began during service.  She wrote that he was first diagnosed 
with bronchitis in 1986 while deployed overseas in 
Garlestedt, Germany. 

After a review of the evidence, the Board finds that a lung 
disorder including bronchitis was not chronic in service.  
The Veteran's service treatment records reflect that she was 
treated from October through November of 1984 for a sore 
throat, sinus pain, headaches, and nausea.  She was diagnosed 
with and treated for strep throat.  In February 1987, the 
Veteran was treated for complaints of scratchy throat, cough, 
headaches, earaches, and congestion which had persisted for 
four days.  She was diagnosed and treated for sinusitis and 
nasopharyngitis.  At physical examinations performed in July 
1983 and March 1987, the Veteran denied any ear, nose, or 
throat trouble, chronic or frequent colds, sinusitis, hay 
fever, asthma, shortness of breath, pain or pressure in the 
chest, or chronic cough.  Clinical examinations in July 1983 
and March 1987 revealed normal sinuses, lungs, and chest.

Although the Veteran has submitted personal statements in 
April 2004 and September 2004 to the effect that a claimed 
lung disorder was first diagnosed as bronchitis in service in 
1986 while deployed overseas in Garlestedt, Germany, the 
service treatment records do not reflect such an in-service 
diagnosis of bronchitis.  In addition, the service treatment 
records are negative for evidence of chronic symptoms of 
bronchitis in service.  According to the Veteran, she was 
treated with antibiotics, and that condition subsided.  

While the Veteran is competent to report symptoms, and 
perhaps even competent to report a contemporaneous diagnosis, 
such reporting now years after service of what she was 
diagnosed and treated for in service is outweighed by the 
contemporaneous in-service treatment records that show 
specific symptoms, treatment, and diagnoses for specific 
dates, but are negative for evidence of chronic bronchitis in 
service.  The service treatment records reflect that the 
Veteran was treated in service for acute episodes of strep 
throat, sinusitis, and nasopharyngitis.  A March 1987 
physical examination, performed six months before the 
Veteran's discharge from service, revealed normal sinuses, 
lungs, and chest.  Moreover, the March 1987 service 
examination report notes that the Veteran expressly denied 
any ear, nose, or throat trouble, chronic or frequent colds, 
sinusitis, hay fever, asthma, shortness of breath, pain or 
pressure in the chest, or chronic cough.

The Board also finds that symptoms of a lung disorder 
including bronchitis were not continuous after separation 
from service.  At various times during post-service 
treatment, the Veteran reported a history of post-service 
onset of symptoms.  The Veteran was apparently asymptomatic 
until 2001, when she experienced coughing symptoms which were 
diagnosed as chronic bronchitis at the Jacksonville VA 
medical center.  According to the Veteran, she had recently 
returned to the Jacksonville VA medical center, during which 
time, a VA physician reportedly concurred with a diagnosis of 
chronic bronchitis.  As the Veteran has acknowledged, the 
evidence demonstrates that she did not demonstrate any 
respiratory or bronchial symptoms after service until 2001.  
Given the absence of such symptoms in the 15 years following 
service, continuity of the Veteran's current lung disorder 
since her active duty service is not established.

The post-service evidence reflects that from June through 
July 2002 the Veteran was treated at the VA medical center in 
Fayetteville, North Carolina, for complaints of a productive 
cough which had persisted for 10 days.  An examination in 
July 2002 revealed that the Veteran's lungs were scattered 
bilaterally, and the Veteran was diagnosed with acute 
bronchitis.  This diagnosis was confirmed by separate 
treatment received later by the Veteran later that month at 
Onslow Memorial Hospital.  In June 2004, the Veteran sought 
treatment at the VA Medical Center in Jacksonville, Florida 
for new complaints of a persistent cough which had lasted for 
two weeks.  On examination, the Veteran demonstrated good air 
entry bilaterally.  No rales were observed, however, the 
Veteran was positive for rhonchi.  Based upon the 
examination, the Veteran was diagnosed again with bronchitis.

The Board further finds that a lung disorder including 
bronchitis has not been shown to be etiologically related to 
any in-service injury or disease.  Although post-service 
treatment records indicate diagnoses of bronchitis in 2002 
and 2004, the records do not set forth any medical opinions 
relating the diagnosed bronchitis to an in-service injury, 
illness, or disease.  In the present case, the Veteran has 
not been shown to possess the requisite medical training, 
expertise, or credentials necessary to render either a 
diagnosis or a competent opinion as to medical causation for 
her claimed chronic bronchitis.  Accordingly, her lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation). 

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for a lung disorder, to include chronic 
bronchitis, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

Increased Rating for Stress Fractures of Pubic Rami

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate the unlisted condition under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  In 
view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
during which the service-connected disability exhibits 
symptoms that would warrant different ratings for each 
distinct time period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007); Francisco, 7 Vet. App. 55.

In this case, the Veteran's stress fractures of the right 
superior and inferior pubic rami have been rated as 10 
percent disabling since 1987 under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  In March 2005, 
the Veteran asserted that her service-connected residuals of 
stress fractures of the right superior and inferior pubic 
rami warranted an increased rating.

Disorders rated under DCs 5013 through 5024 are rated on 
limitation of motion of affected parts as degenerative 
arthritis (except gout, DC 5017, which will be rated under DC 
5002).  Although these disabilities are to be rated as 
degenerative arthritis (DC 5003), Note (2) to DC 5003 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings with no limitation of motion of the joint or 
joints will not be utilized in rating conditions listed under 
DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  Normal 
ranges of motion of the hip are flexion (forward elevation) 
from 0 degrees to 125 degrees and abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

Under DC 5252, limitation of flexion of the thigh which is 
limited to 30 degrees warrants an evaluation of 20 percent.  
An evaluation of 30 percent is appropriate where flexion of 
the thigh is limited to 20 degrees.  An evaluation of 40 
percent is granted where flexion of the thigh is limited to 
10 degrees.  38 C.F.R. § 4.71a.  

DC 5253 provides for a 20 percent disability evaluation where 
there is impairment of the thigh manifested by loss of 
abduction of the thigh beyond 10 degrees.  
38 C.F.R. § 4.71a.  

The Board notes from the outset of its analysis that the 
evidence in the record does not demonstrate ankylosis, flail 
joint, fracture of the femur, or nonunion or malunion of the 
femur with the hip joint.  Accordingly, the Board finds that 
DCs 5250, 5254, and 5255 are not applicable in this case. 

The evidence in this case includes a July 2004 VA examination 
report that reflects that the Veteran reported mild residual 
pain, loss of motion, and an inability to lift, carry, push, 
or pull objects.  She reported flare-ups of pain which 
occurred three to four times a day and which lasted one to 
two hours.  She stated that she experienced incapacitation 
once or twice per month, with each episode of incapacitation 
lasting one to two days.  On examination, the Veteran was 
noted to be ambulating around the medical facility without 
the use of assistive devices.  Her posture and gait were 
observed to be normal.  Range of motion of the Veteran's hips 
was not measured.

At a February 2006 VA examination, the Veteran reported right 
groin pain which she experienced three to four times per 
week, and which lasted variably from a few minutes to the 
entire day.  She admitted that she experienced normal hip 
mobility, but stated that she occasionally experienced pain 
with movement of the hips.  According to the Veteran, she had 
been working at that time as a swimming and fitness 
instructor for seven years.  She denied any lost time at work 
due to her hip symptoms, and denied any effect on her 
activities of daily living.  According to the Veteran, she 
occasionally used a cane to assist her in walking.

On examination in February 2006, the Veteran exhibited a 
normal gait and weight bearing.  Range of motion testing of 
the right hip revealed flexion from zero to 90 degrees with 
pain at the end of motion, extension from zero to 25 degrees 
with pain at the end of motion, abduction from zero to 40 
degrees without pain, external rotation from zero to 40 
degrees without pain, and internal rotation from zero to 20 
degrees with pain at the end of motion.  No further 
limitations were noted with repetition of any hip motions.  
There was no evidence of bone loss, inflammatory arthritis, 
or ankylosis.

VA treatment records relating to treatment received by the 
Veteran through November 2008 do not reference specific 
symptoms of the Veteran's hips.  Similarly, various 
statements provided by the Veteran in support of her claims 
contain various accounts of how the Veteran's original in-
service injury occurred, but do not express any present 
symptoms with regard to the Veteran's hips or right pubic 
rami injury.

After a review of the evidence, the Board finds that the 
Veteran is not entitled to an increased rating in excess of 
10 percent for the service-connected stress fractures of the 
right superior and inferior pubic rami for any period of 
increased rating claim.  The Veteran's service-connected 
stress fracture of the right superior and inferior pubic rami 
has manifested right hip from zero to 90 degrees (with pain 
at the end of motion), extension from zero to 25 degrees 
(with pain at the end of motion), abduction from zero to 40 
degrees (without pain), external rotation from zero to 40 
degrees (without pain), and internal rotation from zero to 20 
degrees (with pain at the end of motion), without any 
additional limitations following repetition of motion; 

For no time during the rating period has the Veteran's 
service-connected stress fracture of the right superior and 
inferior pubic rami manifested limitation of flexion of the 
right thigh that more nearly approximates 30 degrees or less, 
nor has she demonstrated loss of abduction that more nearly 
approximates beyond 10 degrees.  Even when taking into full 
consideration the Veteran's reported pain, there is no 
evidence of a disability picture commensurate to a limitation 
of right thigh flexion to 30 degrees or less or loss of 
abduction beyond 10 degrees given the extent of flexion and 
abduction demonstrated by the Veteran.  See DeLuca, 8 Vet. 
App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5261.  Painful motion is considered limited motion at 
the point that the pain actually sets in.  See VAOPGCPREC 9-
98.  

Although the Veteran asserted, at her July 2004 VA 
examination, various periods of incapacitation, there is no 
evidence in the claims file that the Veteran was prescribed 
bedrest for treatment of her pubic rami injury.  For these 
reasons, the Board finds that there is no basis for a 
"staged" rating pursuant.  Rather, the symptomatology shown 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
ratings.  

Finally, the evidence does not show that the service-
connected stress fractures of right superior and inferior 
pubic rami has markedly interfered with employment beyond 
that interference contemplated by the assigned 10 percent 
evaluation.  There is also no indication that this disability 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that the evidence does not 
support a rating for the Veteran's stress fractures of right 
superior and inferior pubic rami in excess of 10 percent for 
any period of increased rating claim on appeal.  To that 
extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



Reopening Service Connection for a Low Back Disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the Board observes that the Veteran filed an 
original claim for service connection for a low back disorder 
in October 1987.  That claim was denied in a December 1988 
decision letter issued by the RO in Columbia, South Carolina, 
and mailed to the Veteran in January 1989.  At the time of 
this decision, the record before the Columbia RO consisted of 
the Veteran's service personnel records, service treatment 
records, and a July 1988 VA examination report.  As bases for 
its denial, the Columbia RO concluded that the evidence 
before it did not show either the occurrence of an in-service 
back injury or current clinical findings (disability) 
relating to the back.
 
The Veteran did not file a notice of disagreement within one 
year of mailing of notice of the rating decision in January 
1989.  In the absence of a timely filed appeal, the RO's 
December 1988 rating decision became final under 38 U.S.C.A. 
§ 7105(c).

In December 2006, the Veteran requested VA to reopen service 
connection for a low back disorder, to include as secondary 
to stress fractures of the right superior and inferior pubic 
rami.  The question for the Board now is whether new and 
material evidence in support of the Veteran's claim has been 
received by the RO since the issuance of the December 1988 RO 
final decision.

In support of her December 2006 request to reopen, the 
Veteran submitted a personal statement in which she asserted 
that she suffered disc deterioration at L5 and S1.  The 
Veteran has also submitted various private treatment records, 
treatment records from the VA Medical Center in Fayetteville, 
North Carolina, for treatment from November 1989 through 
January 2003, the VA Medical Center in Jacksonville, Florida 
from February 2005 through March 2005, and the VA Medical 
Center in Durham, North Carolina from December 2005 through 
November 2008.  In November 2008, the Veteran provided an 
additional personal statement in which she initially asserted 
that her "physician feels these back injuries could be the 
result of overcompensation for the stress fracture of [her] 
inferior and superior pubic rami bones."

The recently submitted post-service treatment records 
indicate ongoing complaints of low back pain since November 
1989.  In July 2002, the Veteran reported symptoms of 
numbness and tingling in her left leg and toes and was 
diagnosed with a lumbar radiculopathy.  X-rays of the lumbar 
spine in November 2004 revealed mild degenerative disc 
disease at L5-S1, without acute fracture or definite 
spondylosis.  In February 2006, the Veteran was diagnosed 
with back pain with possible sciatica.  Subsequent x-rays of 
the lumbar spine in June 2008 revealed mild disc space 
narrowing again at L5-S1, as well as new findings at L4-5.  
Degenerative facet changes were also noted in the lumbar 
spine.  At the Veteran's May 2009 Central Office hearing, the 
Veteran testified that she had been informed by her treating 
physicians that the swelling in her left leg was probably 
caused by the degenerative disc disease in her lumbar spine.  
These records had not been submitted to the RO at the time of 
its December 1988 rating decision. 

The Board finds that the evidence associated with the claims 
file subsequent to the December 1988 rating decision, when 
considered with previous evidence of record, relates to the 
factual questions of whether the Veteran's low back injury 
was incurred in or aggravated by service and whether the 
Veteran exhibits current clinical findings of the back.  The 
additional evidence raises the reasonable possibility of 
substantiating the claim for service connection for low back 
disorder. 

For these reasons, the Board has determined that new and 
material evidence has been received and that the claim for 
service connection for a low back disorder, to include as 
secondary to stress fractures of the right superior and 
inferior pubic rami, should be reopened.  


ORDER

Service connection for a lung disorder, to include chronic 
bronchitis, is denied.

An increased rating in excess of 10 percent for stress 
fractures of the right superior and inferior pubic rami is 
denied.

New and material evidence has been received, and service 
connection for a low back disorder, to include as secondary 
to stress fractures of the right superior and inferior pubic 
rami, is reopened.


REMAND

Service treatment records in the Veteran's claims file 
indicate that the Veteran was diagnosed with bilateral tibial 
lymphedema in December 1983.  The service treatment records 
also reflect that the Veteran was treated during service from 
August through December 1986 for sacroiliitis and mild back 
strain.

Post-service treatment records for treatment beginning in 
November 1989, approximately two years after the Veteran's 
separation from active duty service, through November 2008 
indicate continuous complaints of low back pain.  In July 
2002, the Veteran reported symptoms of numbness and tingling 
in her left leg and toes, and was diagnosed with lumbar 
radiculopathy.  X-rays of the lumbar spine in November 2004 
revealed mild degenerative disc disease at L5-S1, without 
acute fracture or definite spondylosis.  In February 2006, 
the Veteran was diagnosed with back pain with possible 
sciatica.  Subsequent June 2008 x-rays of the lumbar spine 
revealed mild disc space narrowing again at L5-S1, and new 
findings at L4-5.  Degenerative facet changes were also noted 
in the lumbar spine.  At the Veteran's May 2009 Central 
Office hearing, the Veteran testified that she had been 
informed by her treating physicians that the swelling in her 
left leg was likely caused by the degenerative disc disease 
in her lumbar spine.

A VA examination has not yet been performed to specifically 
address the questions of the nature and etiology of the 
Veteran's back disorder and symptoms of the left leg which 
may be attributable to neurological manifestations of the 
Veteran's back disorder.  Given the evidence in the claims 
file demonstrating the incurrence of in-service back 
symptoms, ongoing and continuous back and left leg 
symptomatology, and the Veteran's diagnoses of lumbar 
radiculopathy and sciatica, a VA examination should be 
scheduled to assess the nature and etiology of the Veteran's 
lumbar degenerative disc disease, and to assess the nature 
and etiology of any neurological symptoms in the Veteran's 
left leg.

Accordingly, the issues of service connection for a left leg 
disorder, to include as secondary to stress fractures of the 
right superior and inferior pubic rami, and service 
connection for a low back disorder, to include as secondary 
to stress fractures of the right superior and inferior pubic 
rami, are REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back and left 
leg disorder.  The relevant evidence in 
the claims file should be made available 
to the examiner in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings 
from the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed low back 
disorder and left leg neurological 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
diagnosed low back disorder is 
etiologically related to an in-service 
injury, illness, or disease, including 
the Veteran's in-service fractures of the 
right superior and inferior pubic ramus 
bones for which service connection was 
granted.

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not that any diagnosed left 
leg neurological disorder is 
etiologically related to the Veteran's 
service-connected stress fractures of the 
right pubic rami.  

Additionally, if the examiner finds that 
the Veteran's low back disorder is at 
least as likely as not related to the 
Veteran's active duty service or to her 
in-service right pubic ramus injury, the 
examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
neurological disorder in the left leg is 
etiologically related to the Veteran's 
diagnosed low back disorder.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
left leg disorder and service connection 
for a low back disorder, both to include 
as secondary to stress fractures of the 
right superior and inferior pubic rami, 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised to appear and participate in any 
scheduled VA examination(s), as failure to do so may result 
in denial of the claim(s).  See 38 C.F.R. § 3.655 (2009).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


